                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     September 28, 2020
REQUEST TO BE FILED UNDER SEAL

E-mail
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Tareck Zaidan El Aissami Maddah, et al.,
                       No. 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

        The Government writes to provide a further update on the status of the proceedings against
Alejandro Javier Marin, the Confidential Source in this case, who was arrested on September 19,
2020. Marin was presented before a Magistrate Judge in the Southern District of Florida on Friday,
September 25, 2020. Marin appeared telephonically for the presentment. The Government
understands from the U.S. Attorney’s Office in the Southern District of Florida that there was no
discussion at the presentment of Marin’s connection to this case. A removal and detention hearing
is scheduled for Wednesday, September 30, 2020.

       The Government respectfully requests to update the Court following the September 30
hearing regarding (i) the status of the proceedings against Marin and (ii) the Government’s position
on whether continued sealing of its letters to the Court on this topic is necessary.

        Given this letter’s reference to the identity of the Confidential Source and his connection
to this case, the Government respectfully submits this letter under seal. Although there has been
speculation in press reports that Marin is connected to this case, it has not been confirmed by the
Government or Marin’s counsel, and so the Government respectfully submits that the need for
sealing articulated by the Government in its letters of September 22 and September 23 currently
remains.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                              By:        /s/
                                                      Samuel S. Adelsberg
                                                      Amanda L. Houle
                                                      Assistant United States Attorneys
                                                      (212) 637-2492 / 2194

CC: Christine Chung, Esq.
Sabrina Shroff, Esq.
Alexei Schacht, Esq. (Attorney’s Eyes Only Basis) 1




1
  Yesterday, Alexei Schacht, Esq. filed a Notice of Appearance for Samark Lopez Bello, who
remains a fugitive in this case. Mr. Schacht has agreed to receive this letter on an Attorney’s Eyes
Only basis, with the understanding that the Government may seek to make future sealed filings in
this case on an ex parte basis with respect to Lopez Bello given, among other things, Lopez Bello’s
fugitive status and related safety concerns. The Government notes that it remains unclear what, if
any, motion Mr. Schacht could advance at this time in these proceedings given his client’s refusal
to submit to the authority of this Court. See United States v. Turkiye Halk Bankasi A.S., 426 F.
Supp. 3d 23, 39 (S.D.N.Y. 2019) (“The fugitive disentitlement doctrine disentitles a defendant to
call upon the resources of the Court for determination of its claims while it remains a fugitive. A
defendant who fails to appear in the first instance or absconds during the course of ongoing
criminal proceedings flouts the authority of the court.” (internal quotation marks and alterations
omitted)).
